Appeal by defendant from so much of a judgment of the Supreme Court, Nassau County, entered January 21, 1971, as dissolved the marriage between him and plaintiff’s intestate, nunc pro tune as of the date of the inquest, November 16,1970. Appeal dismissed without costs. A judgment resulting from an inquest occasioned by defendant’s nonappearance in answering the complaint and at the trial is a default judgment from which no appeal lies (Jensen v. Union Ry. Co. of New York, 260 N. Y. 1; Pearlson v. Javits, 19 A D 2d 729). We have, however, considered the merits and, if the appeal were not being dismissed, we would affirm the judgment insofar as appealed from (Cornell v. Cornell, 7 N Y 2d 164, 169-170). Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.